MEMORANDUM **
The Dungeness National Wildlife Refuge manager exercised discretion as contemplated by the discretionary function exception to the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2671-80, in deciding which natural features constituted safety hazards in need of warning and how such warning should be given. We think this case is closest to the following line of warning cases: Childers v. United States, 40 F.3d 973, 975-76 (9th Cir.1995), Valdez v. United States, 56 F.3d 1177, 1180 (9th Cir.1995), and Blackburn v. United States, 100 F.3d 1426, 1430 (9th Cir.1996). The decision of the manager “involve[d] the permissible exercise of policy judgment.” Berkovitz v. United States, 486 U.S. 531, 537, 108 S.Ct. 1954, 100 L.Ed.2d 531 (1988); see Blackburn, 100 F.3d at 1433-34. Accordingly, the district court did not err in dismissing for lack of subject matter jurisdiction under the discretionary function exception to the FTCA.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.